                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

JOE KENDALL,                                       *

                       Plaintiff,                  *
v.                                                     Case No. 5:21-cv-00109-TES
                                                   *
KYGO MASONRY LLC,
                                                   *
                  Defendant.
___________________________________                *


                                    DEFAULT J U D G M E N T

       Pursuant to the Order of this Court filed June 23, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered in favor of Plaintiff and against Defendant in the amount of

$31,982.00. This includes $21,760.00 in unpaid wages and liquidated damages and $9,660.00 in

reasonable attorneys' fees, and $562.00 in costs. This amount shall accrue interest from the date

of entry of judgment at the rate of 0.08 % per annum until paid in full.

        This 23rd day of June, 2021.

                                              David W. Bunt, Clerk


                                              s/ Tydra Miller, Deputy Clerk
